DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2021 was filed after the mailing date of the first action on the merits. The submission includes the fee set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Arguments
Applicant's arguments filed 18 November 2021 stating “The skilled artisan would recognize that the combination of features set forth by amended claim 1 provide a market decrease in cavitation volume while minimizing a loss of efficiency and thrust. These beneficial and unexpected results can be observed from a review of Tables 1(b), 2, and 3, and the associated text in the specification” (page 10), “The Examiner relied upon an engineering expedient to support the rejection, but such expedients, including obvious design choices, are not appropriate when the inventor has arrived at an unexpected and beneficial result as demonstrated in the present case. See e.g., MPEP 2144” (page 11), and “the Applicant has claimed, with specificity, a particular arrangement that has been found to provide unexpected and beneficial results” (page 11) have been fully considered. The Office respectfully notes that Table 1(b) and Table 3 disclose various embodiments having a specific number of holes, not a range of “ten to fifty”, as in claim 1. Furthermore, page 7 of Applicant’s specification permits the use of various ranges other than “ten to fifty”. Accordingly, there is no nexus between the invention of claim 1 and Applicant’s purported evidence of unexpected results of the disclosure.
Applicant's arguments filed 18 November 2021 stating “As noted above, Abe and Kida are related to air fans. As would be immediately apparent to a person with ordinary skill in the art, cavitation does not occur in air, so these documents are not use or relevant” (page 11) have been fully considered. The Office respectfully notes that the corresponding claim limitations directed towards cavitation and/or the type of fluid are considered as statements of intended use since it/they merely specify an environment of use for the claimed invention, which is not structurally limiting of a claimed product.
Applicant’s amendments filed 18 November 2021 in regards to claim 1 reciting “the number of duct openings is from ten (10) to fifty (50) arranged into two (2) to five (5) radially-spaced, chordally-extending rows” overcomes the previous anticipation rejections over Abe, Volpini, Boutwell, and Deane.

Claim Objections
Claims 10, 17-20, and 23-26 are objected to because of the following informalities:   
In claim 10, “having an outermost blade diameter” (line 3) should be changed --defining an outermost diameter of the rotor-- (note: each blade has a radial length, not a diameter) and “outermost blade diameter” (lines 4-5) should be changed to --outermost diameter-- (in response to the above change).
In claim 17, line 2, “duct openings” should be changed to --chordally-extending rows-- (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 17, last two lines, “duct openings” should be changed to --the chordally-extending rows-- (to improve the formality of the claim by imbuing proper antecedent basis 
In claim 18, line 2, “duct openings” should be changed to --chordally-extending rows-- (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 18, last line, “duct openings” should be changed to --chordally-extending rows-- (to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 19, line 2, --including the blade-- should be added after “blades” (first instance)(to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 20, line 2, --including the blade-- should be added after “blades” (first instance)(to improve the formality of the claim by imbuing proper antecedent basis practice).
In claim 23, the lines after “comprising:” (line 4) should be indented.
In claim 25, lines 1-2, “have a first outermost diameter” should be changed to --define a first outermost diameter of the rotor-- (note: each blade has a radial length, not a diameter).
Claims 24 and 26 are objected to due to dependence on an above claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 10, 11, 16, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 5, the limitation recited as “the duct openings extend from the leading edge of the blade” renders the claim indefinite. According to MPEP 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter on the leading edge, but there is no disclosure of such a configuration. In order to permit proper examination, “extend from” is considered to mean near. Due to an identical instance, this rejection also applies to claim 16.

In claim 10, the term “about” (both instances) is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to identical instances, this rejection also applies to claims 11 and 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (JP 07243397 - hereafter referred to as Kida; previously cited).

In reference to claim 1
Kida discloses:
An axial flow rotor configured to accelerate a flow of a liquid while reducing cavitation thereof, the axial flow rotor characterized as a selected one of a propeller, an impeller for a pump, or an impeller for a mixer (note: When reading the preamble in the context of the entire claim, the recitation “configured to accelerate a flow of a liquid while reducing cavitation thereof, the axial flow rotor characterized as a selected one of a propeller, an impeller for a pump, or an impeller for a mixer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the axial flow rotor comprising: 
a blade (3) having a suction surface (8b2) and a pressure surface (8b1) each of which extend from a leading edge (see Figure 2) to a trailing edge (see Figure 2) of the blade and a radially-outer tip region (i.e., any arbitrarily defined distal region)(note: the limits of the claimed “tip region” are not defined), the suction surface generating a lower pressure in the flow of the liquid (note: the recitation of “liquid” relates to a property of the environment in which the claimed invention is intended to be used, which is not structurally limiting of the claimed invention) adjacent the suction surface and the pressure surface generating a higher pressure in the flow of the liquid adjacent the pressure surface, wherein:
the blade comprises a number of duct openings (i.e., holes 9 - Figure 2) each extending through the blade from the pressure surface to the suction surface, the duct openings disposed in the radially-outer tip region of the blade; and
the number of duct openings is from ten to fifty (i.e., fourteen) arranged into two to five (i.e., two) radially-spaced, chordally-extending rows.

In reference to claim 2
Kida discloses:
An axial flow rotor according to claim 1, configured as a marine propeller for a marine craft (note: the instant recitations do not require any limitations other than “axial flow rotor according to claim 1”; alternatively, the instant recitation can be regarded as a statement of intended use that does not structurally limit the invention since it merely places it in an environment of use).

In reference to claim 13
Kida discloses:
An axial flow rotor according to claim 1, wherein the rows comprise at least one of: even spacing (see Figure 2) of the duct openings; (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 

In reference to claim 22
Kida discloses:
A mixer or pump comprising the axial flow rotor according to claim 1 (note: the instant recitations do not require any limitations other than “axial flow rotor according to claim 1”; alternatively, the instant recitation can be regarded as a statement of intended use that does not structurally limit the invention since it merely places it in an environment of use).

In reference to claim 23
Kida discloses:
An axial flow rotor, comprising: 
a central hub (4) rotatable about a central axis; and 
a plurality of blades (8) affixed to and extending radially from the central hub, each of the plurality of blades comprising: 
a leading edge (see Figure 2); 
a trailing edge (see Figure 2); 
an outermost tip opposite the central hub; 
a suction surface (8b2) that extends between the leading edge and the trailing edge to the outermost tip; 
a pressure surface (8b1) opposite the suction surface that extends between the leading edge and the trailing edge to the outermost tip; and 
a plurality of duct openings (i.e., holes 9) fluidically interconnecting (see Figure 3) the pressure surface and the suction surface through a thickness of the blade to reduce cavitation effects in a flow of a liquid (note: the limitation recited as “to reduce cavitation effects in a flow of a liquid” is considered to be a statement of intended use/result that does not structurally limit the claimed invention; the recitation of “liquid” relates to a property of the environment in which the claimed invention is intended to be used, which is not structurally limiting of the claimed invention) established during rotation of the axial flow rotor, the plurality of duct openings being a number of from ten to fifty duct openings (i.e., fourteen), the plurality of duct openings arranged into two to five (i.e., two) radially-spaced, chordally-extending rows adjacent the outermost tip.

In reference to claim 24
Kida discloses:
The axial flow rotor of claim 23, characterized as a selected one of a marine propeller, an impeller for a pump, or an impeller for a mixer (note: the instant limitations are considered as statements of intended use that do not structurally limit the claimed invention; the instant listing merely states intended uses of the claimed invention; alternatively, the fan of Kida can be considered “an impeller for a mixer” since a fan causes fluid to mix).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (JP 58163396 U; previously cited) in view of Ojima (JP 61148794; previously cited), and wherein NPL reference Aktas (Aktas, Batuhan. “A Systematic Experimental Approach to Cavitation Noise Prediction of Marine Propellers”. Newcastle University, August 2016; previously cited), NPL reference Sharma (S.D. Sharm, K. Mani and R. Arakeri, “Cavitation Noise Studies on Marine Propellers,” Journal of Sound and Vibration, 1990, pps. 255-283, 138(2), Academic Press Limited; see IDS submission), and wherein Madanshetty (US 6,846,365; previously cited) is cited on an evidentiary basis.

In reference to claim 1
Komatsu discloses:
An axial flow rotor configured to accelerate a flow of a liquid while reducing cavitation thereof (see page 2, section 2), the axial flow rotor characterized as a selected one of a propeller (see page 2, section 1), an impeller for a pump, or an impeller for a mixer, the axial flow rotor comprising: 
a blade (1) having a suction surface (1b) and a pressure surface (1a) each of which extend from a leading edge (see Figure 3) to a trailing edge (see Figure 3) of the blade and a radially-outer tip region (i.e., the distal region / area including holes 2 - see Figure 2)(note: the limits of the claimed “tip region” are not defined), the suction surface generating a lower pressure in the flow of the liquid adjacent the suction surface and the pressure surface generating a higher pressure in the flow of the liquid adjacent the pressure surface, wherein: 
the blade comprises a number of duct openings (i.e., holes 2) each extending through the blade from the pressure surface to the suction surface, the duct openings disposed (see Figure 2) in the radially-outer tip region of the blade,
the duct openings are arranged into two to five radially-spaced, chordally-extending rows (see annotated Figure 2 below)(note: “rows” can considered as manifested by the gray-dotted arrows or the black-dotted arrows).

    PNG
    media_image1.png
    335
    482
    media_image1.png
    Greyscale


Komatsu does not disclose:
the number of duct openings is from ten to fifty.


a propeller blade (1 - Figure 4) comprising ten holes / duct openings (14 - Figure 4) extending therethrough for preventing cavitation (see page 3, paragraph 4).

Komatsu further discloses that the “duct openings” are intended to prevent cavitation (see page 2, section 2). Aktas discloses (see pp.25-30) that development of cavitation in marine propellers is affected by various propeller parameters, such as diameter, number of blades, blade area ratio, rake, chord distribution, skew distribution, pitch distribution, camber distribution, thickness distribution, and hub shape, and that cavitation can occur on various regions of a propeller blade (see Figure 2-5 on p.34), including the tip. Sharma discloses (see p.256, last paragraph) that development of cavitation in marine propellers is affected by the particular vehicle in which it is used. Madanshetty teaches (see col.3:ll.41-47) that cavitation bubbles are prevented / destroyed by means directly addressing the bubbles.
Accordingly, the disclosures of Aktas and Sharma indicate that the problem of cavitation, which is addressed by the “duct openings” of Komatsu, is known to result from various parameters that are part of the routine design of a propeller, and Madanshetty indicates that the remedy for cavitation must be applied to the region in which the cavitation occurs.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Komatsu to include at least ten “duct openings”, as disclosed by Ojima, as a matter of routine optimization in designing the blade to address a specific spatial distribution of cavitation on the blades that would result from selecting the various propeller parameters and the vehicle in which it is to be used. In performing such a modification, it would have been obvious to add additional “duct openings” to the two rows of Komatsu for the purpose of increasing the cavitation prevention in this region.

In reference to claim 2
Komatsu in view of Ojima addresses:
An axial flow rotor according to claim 1, configured as a marine propeller (see Komatsu page 2, section 3) for a marine craft.

In reference to claim 13
Komatsu in view of Ojima addresses:
An axial flow rotor according to claim 1, wherein the rows comprise at least one of: even spacing (see Komatsu Figure 2) of the duct openings; (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 

In reference to claim 22
Komatsu in view of Ojima addresses:
A mixer or pump comprising the axial flow rotor according to claim 1 (note: the instant recitations do not require any limitations other than “axial flow rotor according to claim 1”; alternatively, the instant recitation can be regarded as a statement of intended use that does not structurally limit the invention since it merely places it in an environment of use; furthermore, the propeller of Komatsu mixes water in operation and, thus, can be considered to be a mixer).

In reference to claim 23
Komatsu in view of Ojima, as combined in the rejection of claim 1, addresses:
An axial flow rotor, comprising: 
a central hub (see Komatsu Figure 2) rotatable about a central axis; and 
a plurality of blades (1) affixed to and extending radially from the central hub, each of the plurality of blades comprising: 
a leading edge (see Komatsu Figure 2 and 3); 
a trailing edge (see Komatsu Figures 2 and 3); 
an outermost tip opposite the central hub; 
a suction surface (Komatsu - 1b) that extends between the leading edge and the trailing edge to the outermost tip; 
a pressure surface (Komatsu - 1a) opposite the suction surface that extends between the leading edge and the trailing edge to the outermost tip; and 
a plurality of duct openings (Komatsu - 2) fluidically interconnecting (see Komatsu Figure 3) the pressure surface and the suction surface through a thickness of the blade to reduce cavitation effects (see Komatsu page 2, section 2) in a flow of a liquid established during rotation of the axial flow rotor, the plurality of duct openings being a number of from ten to fifty duct openings (note: see modification in claim 1), the plurality of duct openings arranged into two to five radially-spaced, chordally-extending rows (see Komatsu Figure 2) adjacent the outermost tip.

In reference to claim 24
Komatsu in view of Ojima addresses:
The axial flow rotor of claim 23, characterized as a selected one of a marine propeller (see Komatsu page 2, section 3), an impeller for a pump, or an impeller for a mixer.

Claims 1, 2, 3, 6, 7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima in view of Komatsu, and wherein Aktas, Sharma, and Madanshetty are cited on an evidentiary basis.

In reference to claim 1
Ojima discloses:
An axial flow rotor (see Figure 4) configured to accelerate a flow of a liquid while reducing cavitation thereof, the axial flow rotor characterized as a selected one of a propeller (i.e., a propeller), an impeller for a pump, or an impeller for a mixer, the axial flow rotor comprising: 
a blade (1) having a suction surface (b) and a pressure surface (f) which extend from a leading edge (see Figure 2) to a trailing edge (see Figure 2) of the blade and a radially-outer tip region (i.e., the distal region / area including the holes 14 - see Figure 4)(note: the limits of the claimed “tip region” are not defined), the suction surface generating a lower pressure in the flow of the liquid adjacent the suction surface and the pressure surface generating a higher pressure in the flow of the liquid adjacent the pressure surface (note: the flow direction 5 results from pressure differential between surfaces b and f), 
the blade comprises a number of duct openings (i.e., ten holes 14 - Figure 4) each extending through the blade from the pressure surface to the suction surface, the duct openings disposed (see Figure 4) in the tip region of the blade; and
the number of duct openings is from ten to fifty (i.e., ten - see Figure 14).

Ojima does not disclose:
the duct openings are arranged into two to five radially-spaced, chordally-extending rows.

Komatsu discloses:
a propeller blade (1 - Figure 2) comprising at least two rows of holes / duct openings (2 - 

Ojima further discloses that the “duct openings” are intended to prevent cavitation. Aktas discloses (see pp.25-30) that development of cavitation in marine propellers is affected by various propeller parameters, such as diameter, number of blades, blade area ratio, rake, chord distribution, skew distribution, pitch distribution, camber distribution, thickness distribution, and hub shape, and that cavitation can occur on various regions of a propeller blade (see Figure 2-5 on p.34), including the tip. Sharma discloses (see p.256, last paragraph) that development of cavitation in marine propellers is affected by the particular vehicle in which it is used. Madanshetty teaches (see col.3:ll.41-47) that cavitation bubbles are prevented / destroyed by means directly addressing the bubbles.
Accordingly, the disclosures of Aktas and Sharma indicate that the problem of cavitation, which is addressed by the “duct openings” of Ojima, is known to result from various parameters that are part of the routine design of a propeller, and Madanshetty indicates that the remedy for cavitation must be applied to the region in which the cavitation occurs.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Ojima to distribute the “duct openings” into  at least two rows, as disclosed by Komatsu, as a matter of routine optimization in designing the blade to address a specific spatial distribution of cavitation on the blades that would result from selecting the various propeller parameters and the vehicle in which it is to be used. The instant modification can be realized by redistribution of the “duct openings” of Ojima into two rows in order to address regions susceptible to cavitation and/or adding an additional row of “duct openings” in order to increase cavitation control.

In reference to claim 2
Ojima in view of Komatsu addresses:
An axial flow rotor according to claim 1, configured as a marine propeller (see Ojima page 2, section 1) for a marine craft.

In reference to claims 3, 6, and 7 
Ojima in view of Komatsu addresses:
An axial flow rotor according to claim 1, wherein the duct openings (Ojima - 14) are grouped in a radially outer portion of the blade (Ojima - 1).

Ojima in view of Komatsu does not address:
the radially outer portion is the radially-outer third of the blade. (claim 3)
the radially outer portion is the radially-outer tenth of the blade. (claim 6)
the radially outer portion is the radially-outer twentieth of the blade. (claim 7)

As described above in the rejection of claim 1, the disclosures of Aktas and Sharma indicate that the problem of cavitation, which is addressed by the “duct openings” of Komatsu, is known to result from various parameters that are part of the routine design of a propeller, and Madanshetty indicates that the remedy for cavitation must be applied to the region in which the cavitation occurs.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Ojima in view of Komatsu to make the radially outer portion in which the “duct openings” are grouped to be the radially outer third / quarter / fifth / tenth / twentieth as a matter of routine optimization in designing the blade to address a specific 

In reference to claim 22
Ojima in view of Komatsu addresses:
A mixer or pump comprising the axial flow rotor according to claim 1 (note: the instant recitations do not require any limitations other than “axial flow rotor according to claim 1”; alternatively, the instant recitation can be regarded as a statement of intended use that does not structurally limit the invention since it merely places it in an environment of use; furthermore, the propeller of Ojima mixes water in operation and, thus, can be considered to be a mixer).

In reference to claim 23
Ojima in view of Komatsu, as combined in the rejection of claim 1, addresses:
An axial flow rotor, comprising: 
a central hub (2 - Ojima Figure 4) rotatable about a central axis; and 
a plurality of blades (Ojima - 1) affixed to and extending radially from the central hub, each of the plurality of blades comprising: 
a leading edge (see Ojima Figures 1 ad 4); 
a trailing edge (see Ojima Figures 1 and 3); 
an outermost tip opposite the central hub; 
a suction surface (Ojima - b) that extends between the leading edge and the trailing edge to the outermost tip; 
a pressure surface (Ojima - f) opposite the suction surface that extends between the leading edge and the trailing edge to the outermost tip; and 
a plurality of duct openings (Ojima - 4) fluidically interconnecting (see Ojima Figure 3) the pressure surface and the suction surface through a thickness of the blade to reduce cavitation effects (see Ojima page 3, paragraph 4) in a flow of a liquid established during rotation of the axial flow rotor, the plurality of duct openings being a number of from ten to fifty duct openings (Ojima - ten), the plurality of duct openings arranged into two to five radially-spaced, chordally-extending rows (note: see modification in claim 1) adjacent the outermost tip.

In reference to claim 24
Ojima in view of Komatsu addresses:
The axial flow rotor of claim 23, characterized as a selected one of a marine propeller (see Ojima page 2, section 1), an impeller for a pump, or an impeller for a mixer.

Claims 5, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ojima in view of Komatsu and Sharma.

In reference to claims 5 (as best understood), 16 (as best understood), and 26
Ojima in view of Komatsu addresses:
	An axial flow rotor according to claim 1. (claim 5)
An axial flow rotor according to claim 1. (claim 16)
	The axial flow rotor of claim 23. (claim 26)

Ojima in view of Komatsu does not address:
the duct openings extend from the leading edge of the blade in the leading half of the blade. (claim 5)
the duct openings extend from the leading edge of the blade in the leading two-thirds of the blade. (claim 16)
the plurality of duct openings are further arranged so as to extend closer to the leading edge as compared to the trailing edge of each blade. (claim 26)

Sharma discloses that development of cavitation in marine propellers is dependent upon the particular vehicle in which it is used (see page 256, last paragraph), the presence of suction-side leading-edge cavitation is present in certain applications (see Abstract on page 255 and Figure 4 on page 263), and holes formed near the leading edge can limit the adverse effects of cavitation (see page 281, paragraph 3).

As described above in the rejection of claim 1, the disclosure of Aktas indicates that the problem of cavitation, which is addressed by the “duct openings” of Ojima, is known to result from various parameters that are part of the routine design of a propeller, and Madanshetty indicates that the remedy for cavitation must be applied to the region in which the cavitation occurs.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Ojima in view of Komatsu to locate the “duct openings” near the leading edge, as disclosed by Sharma, as a matter of routine optimization in designing the rotor to address a specific spatial distribution of cavitation on the blades that would result from selecting the various propeller parameters and the vehicle in which it is to be used.
Claims 1, 2, 9-11, 13, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ojima and Komatsu.

In reference to claim 1
Sharma discloses:
An axial flow rotor configured to accelerate a flow of a liquid while reducing cavitation thereof, the axial flow rotor characterized as a selected one of a propeller, an impeller for a pump, or an impeller for a mixer, the axial flow rotor comprising:
a blade (see Figure 4) having a suction surface (i.e., the surface visible in Figure 4 - see page 263, first paragraph) and a pressure surface (i.e., the surface opposite the “suction surface”, which is not visible in Figure 4) each of which extend from a leading edge (i.e., the right edge as viewed in Figure 4) to a trailing edge (i.e., the left edge as viewed in Figure 4) of the blade and a radially-outer tip region (i.e., any arbitrarily defined distal region), the suction surface generating a lower pressure (inherent) in the flow of the liquid adjacent the suction surface and the pressure surface generating a higher pressure (inherent) in the flow of the liquid adjacent the pressure surface, wherein:
the blade comprises a number of duct openings (i.e., drilled holes - see page 271, second paragraph) each extending through the blade from the pressure surface to the suction surface, the duct openings disposed in the radially-outer tip region (i.e., the blade tip area - see page 271, second paragraph) of the blade.

Sharma discloses that the number of holes / “duct openings” is three-hundred and does not disclose how they are distributed and, thus, does not disclose:
the number of duct openings is from ten to fifty arranged into two to five radially-spaced, chordally-extending rows.

	Ojima discloses:
a propeller blade (1 - Figure 4) comprising ten holes / duct openings (14 - Figure 4) extending therethrough for preventing cavitation (see page 3, paragraph 4).

Komatsu discloses:
a propeller blade (1 - Figure 2) comprising two rows of holes / duct openings (2 - Figure 2) extending therethrough for preventing cavitation (see page 2, section 2).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Sharma to limit the number of “duct openings” to ten to fifty, as disclosed by Ojima, for the purpose of not limiting the basic performance characteristics of the propeller (while still providing anti-cavitation), and to arrange the “duct openings” in at least two chordally extending rows, as disclosed by Komatsu, for the purpose of providing anti-cavitation at various chordwise locations (note: see Sharma Figure 4 showing the cavitation as present at various chordwise locations).

In reference to claim 2
Sharma in view of Ojima and Komatsu addresses:
An axial flow rotor according to claim 1, configured as a marine propeller (see title of Sharma) for a marine craft.

In reference to claim 9
Sharma in view of Ojima and Komatsu addresses:
An axial flow rotor according to claim 1, wherein the number of duct openings is from fifteen to twenty five (note: the instant range is also deemed to be obvious over the rationale of the motivational statement described above in the rejection of claim 1).

In reference to claim 10
Sharma in view of Ojima and Komatsu addresses:
An axial flow rotor according to claim 1, wherein the blade is a first blade, the axial flow rotor further comprises a second blade (see Sharma section 2.1.1 indicating that propellers A and B are three-bladed) with the first and second blades rotatable about a central axis and having an outermost blade diameter (i.e., 250 mm - see Sharma section 2.1.1), each of the number of duct openings having an outermost duct opening diameter (i.e., 0.3 mm - see Sharma page 271, paragraph 2), and a ratio of the outermost blade diameter to the outermost duct opening diameter being from about 100:1 to about 1000:1 (note: 250 mm ÷ 0.3 mm = 833).

In reference to claim 11 (as far as it is clear and definite)
Sharma in view of Ojima and Komatsu addresses:
An axial flow rotor according to claim 1, wherein the duct openings each have a dimeter of from about 0.5 to about 50 mm (i.e., 0.3 mm, which is “about” 0.5 mm - see Sharm page 271, second paragraph). 

In reference to claim 13
Sharma in view of Ojima and Komatsu addresses:
An axial flow rotor according to claim 1, wherein the rows comprise at least one of: even spacing (i.e., uniformly spaced - see Sharma page 271, second paragraph) of the duct openings; (note: strike-through text is ignored due to the presence of “or” establishing it as optional) or (note: strike-through text is ignored due to the presence of “or” establishing it as optional) 

In reference to claim 22
Sharma in view of Ojima and Komatsu addresses:
A mixer or pump comprising the axial flow rotor according to claim 1 (note: the instant recitations do not require any limitations other than “axial flow rotor according to claim 1”; alternatively, the instant recitation can be regarded as a statement of intended use that does not structurally limit the invention since it merely places it in an environment of use; furthermore, the propeller of Sharma mixes water in operation and, thus, can be considered to be a mixer).

In reference to claim 23
Sharma in view of Ojima and Komatsu, as combined in the rejection of claim 1, addresses:
An axial flow rotor, comprising:
a central hub (see annotated Sharma Figure 1 below) rotatable about a central axis; and
a plurality of blades (see annotated Sharma Figure 1 below) affixed to and extending radially from the central hub, each of the plurality of blades comprising:
a leading edge (see Sharma Figure 4);
a trailing edge (see Sharma Figure 4);
an outermost tip (see Sharma Figure 4) opposite the central hub;
a suction surface (i.e., the surface visible in Sharma Figure 4 - see Sharma page 263, first paragraph) that extends between the leading edge and the trailing edge to the outermost tip;
a pressure surface (i.e., the surface opposite the “suction surface”, which is not visible in Sharma Figure 4) opposite the suction surface that extends between the leading edge and the trailing edge to the outermost tip; and
a plurality of duct openings (i.e., drilled holes - see Sharma page 271, second paragraph) fluidically interconnecting the pressure surface and the suction surface through a thickness of the blade to reduce cavitation effects in a flow of a liquid established during rotation of the axial flow rotor, the plurality of duct opening being a number of from ten to fifty duct openings (as in Ojima), the plurality of duct openings arranged into two to five radially-spaced, chordally-extending rows (as in Komatsu) adjacent the outermost tip (i.e., in the blade tip area - see Sharma page 271, second paragraph).

    PNG
    media_image2.png
    314
    300
    media_image2.png
    Greyscale


In reference to claim 24
Sharma in view of Ojima and Komatsu addresses:
The axial flow rotor of claim 23, characterized as a selected one of a marine propeller (Sharma), an impeller for a pump, or an impeller for a mixer.

In reference to claim 25
Sharma in view of Ojima and Komatsu addresses:
The axial flow rotor of claim 23, wherein the plurality of blades have a first outermost diameter (i.e., 250 mm - see Sharma section 2.1.1) extending through the central hub, a largest duct opening of the plurality of duct openings has a second outermost diameter (i.e., 0.3 mm - see Sharma page 271, paragraph 2), and a ratio of the first outermost diameter to the second outermost diameter is from about 100:1 to about 1000:1 (note: 250 mm ÷ 0.3 mm = 833).

Allowable Subject Matter
Claims 17, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art neither anticipates nor renders obvious the limitations of claims 17 and 18 in combination with the limitations of claim 1 reciting “the number of duct openings is from ten (10) to fifty (50) arranged into two (2) to five (5) radially-spaced, chordally-extending rows”. The prior art claims 19 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        /KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745